DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/24/2021 has been entered, claims 2 and 17 are cancelled and thus claims 1, 3-16 and 18-21 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayakawa US PGPub. 2012/0205710. 	Regarding claim 13, Kobayakawa teaches a light-emitting device (A1, fig. 1-3) [0042] comprising: 	a light-emitting element (3, fig. 2) [0042] having an element front surface (top, fig. 2; hereinafter called 3t) and an element back surface (bottom, fig. 2; hereinafter called 3b) spaced apart from each other in a first direction (z, fig. 2); 	a supporting member (1, fig. 2) [0042] on which the light-emitting element (3) is mounted; and  	a light-transmitting resin (4,fig. 2) [0042] formed on the supporting member (1) to cover the light-emitting element (3), 	wherein the supporting member (1) includes: 	a base (1, fig. 2) [0042] having a base front surface (top, fig. 2; hereafter called 1t) and a base back surface (bottom, fig. 2; hereafter called 1b) opposite to the base front surface (1t), and 	a first wiring (21, fig. 2) [0044] and a second wiring (22, fig. 2) [0044] each disposed on the base (1) and electrically connected to the light-emitting element (3), 	wherein the light-emitting element (3) is mounted on the support member (1) with the element back surface (3b) facing the base front surface (1t), 	wherein the base (1) has a first side surface (1a on the left side, fig. 3) [0043] and a second side surface (1a on the right side, fig. 3) [0043] that are spaced apart from each other in a second direction perpendicular (x, fig. 3) to the first direction (z),   .
 	

 	
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 3/24/2021, with respect to the rejection of claim 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayakawa US PGPub. 2012/0205710.

Allowable Subject Matter
Claims 1, 3-12, 14-16 and 18-21 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a light-emitting device comprising “a base portion located between the lens portion and the supporting member in the first direction and surrounding the light-emitting element, wherein a distance between the element back surface and the base back surface in the first direction is larger than a dimension of the base portion in the first direction,” as recited in claim 1; and  	a display apparatus comprising: a light-emitting device, wherein “the mounting substrate and the housing are spaced apart from each other with a gap in the first direction, and a dimension of the supporting member of the light-emitting device in the first direction is larger than a distance between the mounting substrate and the housing in the first direction” as recited in claim 21.
 	Claims 3-12, 14-16 and 18-20 are also allowed for further limiting and depending upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892